Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 of Group I are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant's election of claims 7-21 of Group II with traverse in the reply filed on 11/01/2022 is acknowledged.  The traversal is on the ground(s) that the method of claim 1 cannot be practiced by hand. This is not found persuasive because sending flow into channels and connecting different flow channels by making valve adjustments can be done by hand.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claims 9-10 are also rejected by virtue of their dependence on the rejected claim 8. Claims 20-21 are also rejected by virtue of their dependence on the rejected claim 19.
Claims 8 and 19 recite the term “cache” and uses the term contrary to its ordinary definition of “a collection of items of the same type stored in a hidden or inaccessible place” and “an auxiliary memory from which high-speed retrieval is possible”. The term is indefinite because the specification does not clearly redefine the term. For prosecution, the limitation cache is interpreted as a channel capable of storing reagents. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 11-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Buermann et al (US20130260372A1 published 07/05/2018; hereinafter Buermann).
Regarding claim 7, Buermann teaches an apparatus, comprising:
a flow cell interface (a fluidic system for delivering the reagents to the flow cell – paragraph 9) adapted to be coupled to a flow cell having a plurality of channels (flow cell 2020 has eight lanes each fluidically connected to one of eight individual fluid lines – paragraph 112); and
a pump manifold assembly (the system of FIG. 16 – paragraph 113) carrying a plurality of pump valves (each of the multiple ports in valve 2045 functions as an independent valve (see exemplary rotary valve 400 in Fig. 17) and each port is connected to one of the eight separate syringe pumps 2051 through 2058 – Fig. 16) and a plurality of pumps (eight separate syringe pumps 2051 through 2058 – paragraph 113 and Fig. 16) and comprising a plurality of pump-channel fluidic lines (lines between the flow cell 2020 and valve 2045 – Fig. 16), a plurality of pump fluidic lines (lines between the syringe pumps 2051 through 2058 and valve 2045 – Fig. 16), and a shared fluidic line (line between the valve 2045 and the waste reservoir 2060 – Fig. 16), the pump valves and the pumps are operable to individually control fluid flow through each channel of the plurality of channels of the flow cell via the corresponding pump-channel fluidic lines (syringe pumps are positioned to pull fluids through the fluidic system and each pump can be individually actuated by valve 2045 – paragraph 113), each pump valve being coupled to a corresponding pump-channel fluidic line (each of the multiple ports in valve 2045 is connected to a line between the flow cell 2020 and valve 2045 – paragraphs 114-115), a corresponding pump fluidic line (each of the multiple ports in valve 2045 is connected to a line between the syringe pumps 2051 through 2058 – paragraphs 114-115), and the shared fluidic line (valve 2045 is connected to the waste reservoir 2060 – Fig. 16) and being movable between a first position fluidically coupling a corresponding channel of the plurality of channels, a corresponding pump-channel fluidic line, and a corresponding pump fluidic line (each pump can be individually actuated by valve 2045. Thus, flow [through] each channel of the flow cell can be individually controlled – paragraph 113) and a second position fluidically coupling a corresponding pump fluidic line, the shared fluidic line, and a waste reservoir (Valve 2045 is also configured to control flow of fluids to waste reservoir 2060 – paragraph 113), each pump coupled to a corresponding pump fluidic line (each pump can be individually actuated by valve 2045 – paragraph 113).
Regarding claim 11, Buermann teaches the apparatus of claim 7, wherein the pump manifold assembly further comprises a plurality of sensors (a cartridge can include a detector for temperature, pressure, flow rate or other characteristics of the fluids used in the cartridge – paragraph 111) adapted to determine one or more of a pressure value or a flow rate value of one or more of: at least one of the pump-channel fluidic lines or the shared fluidic line (a detector is capable of detecting pressure, flow rate in the lines between the flow cell 2020 and valve 2045 or the line between the valve 2045 and the waste reservoir 2060 – Fig. 16 and paragraph 111).
Regarding claim 12, Buermann teaches the apparatus of claim 7, further comprising a pair of pump drive assemblies (various drive motors – paragraph 91) that are operable to drive the plurality of pumps (main PCB also includes a thermal control regulator and control circuitry for various drive motors such as a y-axis motor, cartridge motor, valve motor, and pump motor – paragraph 91).
Regarding claim 13, Buermann teaches the apparatus of claim 7, further comprising a sample cartridge interface (housing also contains valves 2005 and 2006 that interface with pumps to move the reagents through the fluidic lines – paragraph 106) adapted to be coupled to a sample cartridge (“adapted to be coupled to a sample cartridge” is interpreted as an intended use recitation and per MPEP 2111 is deemed to read on an interface capable of coupling to a cartridge), the sample cartridge interface positioned downstream of the flow cell interface (the syringe pumps 2051 through 2058 are downstream of the flowcell 2020 – Fig. 16) (syringe pumps are positioned to pull fluids through the fluidic system – paragraph 113).
Claims 19 and 21 are being rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Whitacre et al (US20180188279A1 published 07/05/2018; hereinafter Whitacre).
Regarding claim 19, Whitacre teaches an apparatus, comprising:
one or more valves (reagent selector valve 66 and the common line selector valve 68 in fluid connection to the fluid channels 114 – Fig. 4) adapted to be coupled to corresponding reagent reservoirs;
a flow cell interface adapted to be coupled to a flow cell having a plurality of channels (flow paths 36 direct the used reagents 30 from the flow cell 20 – Fig. 2 and paragraph 48);
a pump manifold assembly having a plurality of pumps (pump 38 is a syringe pump having a pair of syringes 70 that are controlled and moved by an actuator 72 – paragraph 55), a plurality of pump valves (valve interfaces 84 which are configured to provide command signals for the valves 66, 68 – paragraph 58) (valve 76 allows for selection of one of multiple flow paths for used reagents and other fluids – paragraph 56), and a cache (manifold 104 also includes the cache channel 118 – paragraph 66), wherein each pump is operable to individually control fluid flow for each channel of the plurality of channels of the flow cell (control circuitry 46 communicates command or control signals to the valves 66, 68 and the pump 38 to automatically control the transfer and mixing of the reagents 130, 132, 134 through the system 55 – paragraph 76); and
a bypass fluidic line operatively coupled between the one or more valves and the cache (bypass line 62 is also provided to allow fluids to bypass the flow cell 20 without entering it – paragraph 52 and Fig. 2).
Regarding claim 21, Whitacre teaches the apparatus of claim 19, further comprising a flow cell assembly (instrument 12 – Fig. 1) including the flow cell having the plurality of channels (flow cell 20 includes a series of pathways or lanes 56A and 56B which may be grouped in pairs for receiving fluid substances – paragraph 52) and a flow cell manifold (flow paths 36 coupled between the flow cell 20 and the pump 38 – paragraph 55), wherein the flow cell manifold includes an inlet (reagents enter the flow cell via common line selector/selection valve 68 – Fig. 2), a plurality of fluidic lines (common line 58, common line 60, lanes 56A and 56B – Fig. 2), and a plurality of outlets (flow paths 36 – Fig. 2), wherein each outlet of the flow cell manifold is coupled to a corresponding channel of the flow cell (flow paths 36 corresponds to the lanes 56A and 56B of the flow cell 20 – Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buermann in view of Whitacre.
Regarding claim 8, Buermann teaches the apparatus of claim 7.
However, Buermann does not teach wherein the pump manifold assembly further comprises a cache, further comprising a bypass valve and a bypass fluidic line coupling the bypass valve and the cache.
Whitacre teaches a sequencing system 10 comprising a flowcell 20 wherein the pump manifold assembly further comprises a cache (manifold 104 may include the bypass line 62 including the cache channel 118 – paragraph 54 and Fig. 2) (fluids used by the system 55 enter a used reagent selector/selection valve 76 from the pump 38 and into reagent receptacles or waste – paragraph 56) (cache is interpreted as a channel capable of storing reagents; see 112b above), further comprising a bypass valve (common line selector valve 68 – paragraph 53) and a bypass fluidic line coupling the bypass valve and the cache (common line selector valve 68 may be commanded to cause the reagents to flow through the bypass line 62 into the cache channel 118 – paragraph 53). Whitacre (paragraph 53) teaches that it would be advantageous to use the bypass line 62 and cache channel 118 to gain the ability to prime all reagents and liquids to the valves without drawing air through the flow cell 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flowcell, as taught by Buermann, with the bypass and cache channel, taught by Whitacre, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Buermann and Whitacre both teach manifold systems for flowcell analyzers.
Regarding claim 9, Buermann, modified by Whitacre, teaches the apparatus of claim 8, wherein the pump manifold assembly further comprises a cache valve (a used reagent selector/selection valve 76 – Whitacre paragraph 56 and Fig. 2) and a cache fluidic line (line between the cache channel 118 and used reagent selector/selection valve 76 – Whitacre paragraph 56 and Fig. 2), the cache valve being coupled to the cache fluidic line and the shared fluidic line (Buermann, modified by Whitacre, teaches the used reagent selector/selection valve 76 connected to the cache channel 118 and the line between the valve 2045 and waste reservoir 2060 – Buermann Fig. 16 and Whitacre paragraph 56 and Fig. 2).
Regarding claim 10, Buermann, modified by Whitacre, the apparatus of claim 9, wherein the pump manifold assembly further comprises a primary waste fluidic line coupled to the waste reservoir (the line between the valve 2045 and waste reservoir 2060 – Buermann Fig. 16), the cache valve coupled to the primary waste fluidic line (Buermann, modified by Whitacre, teaches the used reagent selector/selection valve 76 connected to the line between the valve 2045 and waste reservoir 2060 – Buermann Fig. 16 and Whitacre paragraph 56 and Fig. 2).
Regarding claim 17, Buermann teaches the apparatus of claim 7, further comprising a central valve (valve 522 – Fig. 18) and an auxiliary waste fluidic line (line 505 is fluidically connected to valve 522 via valve 2 – Fig. 18) coupled to the central valve and adapted to be coupled to the waste reservoir (line 505 is fluidically connected to the waste reservoir 535 – Fig. 18).
However, Buermann does not teach that the auxiliary waste fluidic line being positioned upstream of the flow cell interface.
Whitacre teaches a sequencing system 10 comprising a flowcell 20 comprising an auxiliary waste fluidic line (bypass line 62 is also provided to allow fluids to bypass the flow cell 20 without entering it – Fig. 2) being positioned upstream of the flow cell interface (bypass line 62 is up stream of the flowcell 20 – Fig. 2). Whitacre (paragraph 53) teaches that it would be advantageous to use the bypass line 62 and a cache channel 118 to gain the ability to prime all reagents and liquids to the valves without drawing air through the flow cell 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flowcell, as taught by Buermann, with the bypass and cache channel, taught by Whitacre, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Buermann and Whitacre both teach manifold systems for flowcell analyzers.
Regarding claim 18, Buermann, modified by Whitacre, teaches the apparatus of claim 17, the shared reagent fluidic line (line 502 – Fig. 18) coupling the shared line valve and the central valve (line 502 connects valve 522 to valve 523 – Fig. 18) and adapted to flow one or more reagents to the flow cell via the central valve (lines 501, 506, 508, 509 send reagents through valve 522 and the flowcell 520 – Fig. 18).
However, Buermann, modified by Whitacre, does not teach further comprising a shared line valve, a bypass valve, a plurality of dedicated reagent fluidic lines, and a shared reagent fluidic line, each dedicated reagent fluidic line coupling the bypass valve and the central valve and adapted to flow a reagent to the flow cell via the central valve.
Whitacre teaches a sequencing system 10 comprising a flowcell 20 further comprising a shared line valve (reagent selector/selection valve 66 – Fig. 2), a bypass valve (a common line selector/selection valve 68 – Fig. 2), a plurality of dedicated reagent fluidic lines (directing the reagents 30 through flow paths 34 into the flow cell 20 – paragraph 48 and Fig. 2), and a shared reagent fluidic line (a line between the reagent selector/selection valve 66 and the common line selector/selection valve 68 – Fig. 2), each dedicated reagent fluidic line coupling the bypass valve and the central valve and adapted to flow a reagent to the flow cell via the central valve (directing the reagents 30 through flow paths 34 into the flow cell 20 – paragraph 48 and Fig. 2). Whitacre (paragraph 53) teaches that it would be advantageous to use the reagent selector/selection valve 66 and the common line selector/selection valve 68 to gain the ability to prime all reagents and liquids to the valves without drawing air through the flow cell 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flowcell, as taught by Buermann, with the reagent selector/selection valve 66 and the common line selector/selection valve 68, taught by Whitacre, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Buermann and Whitacre both teach manifold systems for flowcell analyzers.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buermann in view of Fernando et al (US20030086823A1 published 07/13/2017; hereinafter Fernando).
Regarding claim 14, Buermann teaches the apparatus of claim 13.  
However, Buermann does not teach the apparatus of claim 13 further comprising a sample loading manifold assembly positioned between the flow cell interface and the sample cartridge interface and comprising a body carrying a plurality of sample valves and defining a plurality of sample ports, a plurality of flow cell ports, and a plurality of pump ports, each sample port coupled to a corresponding port of the sample cartridge interface via a sample fluidic line, each flow cell port coupled to a corresponding port of the flow cell interface and associated with one of the channels of the plurality of channels of the flow cell via a flow cell fluidic line, and each pump port coupled to a corresponding pump-channel fluidic line of the plurality of pump-channel fluidic lines.
Fernando teaches a dissolution media preparation/testing apparatus 60 including a plurality of manifolds further comprising a sample loading manifold assembly (sampling manifold 189 associated with media preparation/testing apparatus 60 – paragraph 69 and Fig. 6) comprising a body carrying a plurality of sample valves (sampling manifold 189 has a distributing mechanism comprising a plurality of second valves – Fig. 1 and paragraph 69) and defining a plurality of sample ports (liquid return lines RL1-RL6 – Fig. 1 and paragraph 54), a plurality of flow cell ports (lines to the inlet of flow cells F1-F6 – Fig. 1), and a plurality of pump ports (lines coming out from the liquid pumps P1-P6 – Fig. 1), each flow cell port coupled to a corresponding port of the flow cell interface and associated with one of the channels of the plurality of channels of the flow cell via a flow cell fluidic line (each of the plurality of first valves S7-S12 is connected to one of the corresponding liquid pumps P1-P6 – Fig. 1), and each pump port coupled to a corresponding pump-channel fluidic line of the plurality of pump-channel fluidic lines (each of the plurality of first valves S7-S12 is connected to a corresponding liquid pumps P1-P6 – Fig. 1). Fernando (paragraph 29) teaches that it would be advantageous to use the sample manifold and flow circuit to enable simultaneously and in an automated calibration of all flow cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Buermann, with the sample manifold and flow circuit, taught by Fernando, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Buermann and Fernando both teach manifold systems for flowcell analyzers.
Buermann, modified by Fernando, teaches a sample loading manifold assembly positioned between the flow cell interface and the sample cartridge interface (sampling manifold 189 positioned between the optical scanning device 1 and the flow cell 2020 – Buermann Fig. 1 and Fernando Fig. 1), each sample port coupled to a corresponding port of the sample cartridge interface via a sample fluidic line (the liquid return lines RL1-RL6 connect to separate ports 2013 in the shell – Buermann Fig. 15 and paragraph 106, Fernando Fig. 1).
Regarding claim 15, Buermann, modified by Fernando, teaches the apparatus of claim 14, wherein the sample valves of the sample loading manifold assembly and pumps of the pump manifold assembly are operable to individually load each channel (operable to individually load each channel is and intended use recitation and MPEP 2111 is deemed to read on pump and valves capable of coupling to a cartridge) of the plurality of channels of the flow cell with a sample of interest (Buermann, modified by Fernando, teaches that each of the plurality of second valves is capable of sending a sample from one of the liquid pumps P1-P6 to one of the channels in the flow cell 2020 – Buermann Fig. 1 and Fernando Fig. 1).
Regarding claim 16, Buermann, modified by Fernando, teaches the apparatus of claim 14, wherein each sample valve is operable to fluidly communicate a port of the sample cartridge (operable to fluidly communicate a port of the sample cartridge is an intended use recitation and MPEP 2111 is deemed to read on valves capable of communication with a cartridge) (Buermann, modified by Fernando, teaches that each of the plurality of second valves is capable of sending liquid to one of the separate ports 2013 in the shell – Buermann Fig. 1 and Fernando Fig. 1) and a corresponding pump of the plurality of pumps of the pump manifold assembly and to fluidly communicate a pump of the plurality of pumps of the pump manifold assembly and a corresponding channel of the plurality of channels of the flow cell (Buermann, modified by Fernando, teaches that each of the plurality of second valves is capable of sending liquid from one of the liquid pumps P1-P6 to one of the channels in the flow cell 2020 – Buermann Fig. 1 and Fernando Fig. 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Whitacre in view of Fernando.
Regarding claim 20, Whitacre teaches the apparatus of claim 19.
However, Whitacre does not teach the apparatus further comprising a sample loading manifold assembly having a plurality of sample valves, wherein each sample valve and a corresponding pump of the pump manifold assembly is operable to individually load each channel of the plurality of channels of the flow cell, the sample loading manifold assembly being positioned downstream of the flow cell.
Fernando teaches a dissolution media preparation/testing apparatus 60 including a plurality of manifolds comprising a sample loading manifold assembly (sampling manifold 189 associated with media preparation/testing apparatus 60 – paragraph 69 and Fig. 6) having a plurality of sample valves (sampling manifold 189 has a distributing mechanism comprises a plurality of second valves – Fig. 1 and paragraph 69), wherein each sample valve and a corresponding pump of the pump manifold assembly is operable to individually load each channel of the plurality of channels of the flow cell (each of the plurality of first valves S7-S12 is connected to a corresponding liquid pumps P1-P6 – Fig. 1), the sample loading manifold assembly being positioned downstream of the flow cell (Vessels V receives flow from the sampling manifold 189 – paragraph 68) (flow in the direction leading into flow cell F1 and back into test vessel V1 – Figs. 1, 6 and paragraph 55). Fernando (paragraph 29) teaches that it would be advantageous to use the sample manifold and flow circuit to enable simultaneously and in an automated calibration of all flow cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Whitacre, with the sample manifold and flow circuit, taught by Fernando, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Whitacre and Fernando both teach manifold systems for flowcell analyzers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796